Citation Nr: 1042116	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-31 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for minimal lateral laxity, left knee.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease, left knee.

3.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative changes, lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

In his October 2007 substantive appeal on a VA Form 9, the 
Veteran requested a Travel Board hearing.  Such hearing was 
scheduled for April 13, 2010.  Notification was mailed to the 
Veteran at his last address of record approximately one month 
before the hearing.  A reminder letter was mailed to the Veteran 
at his last address of record approximately two weeks before the 
hearing.  However, the Veteran failed to appear.

VA received a statement from the Veteran on April 27, 2010.  He 
indicated therein that he received a letter about a hearing from 
VA on April 21, 2010.  He also indicated that the envelope 
containing the letter was damaged and torn open.  Finally, the 
Veteran indicated that he still desired a hearing.

An October 2010 email from the Constituent Services Director of 
the Veteran's Congressman reiterated that the Veteran still 
desired a Travel Board hearing.

In light of above, the Board finds that the Veteran did not 
receive timely notice of his Travel Board hearing.  Another 
Travel Board hearing therefore should be scheduled.  Since the RO 
schedules this type of hearing, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel 
Board hearing at the earliest available 
opportunity.  Notification of the date and 
time of the hearing shall be sent to the 
Veteran at his last address of record as 
well as to his representative.

2.  After the hearing, or after the 
Veteran's failure to appear for the 
hearing, the claims file should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


